Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 1 of 17 PagelD #: 13666

EXHIBIT A

Settlement Agreement

6001577.1
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 2 of 17 PagelD #: 13667
EXECUTION VERSION

SETTLEMENT AGREEMENT

This Settlement Agreement (this “Agreement”) is hereby entered into this 14th day of
January, 2020, by and between (1) Melanie L. Cyganowski, in her capacity as the court
appointed receiver (the “Receiver”) for (i) Platinum Partners Credit Opportunities Master Fund
LP, (ii) Platinum Partners Credit Opportunities Fund (TE) LLC, (iii) Platinum Partners Credit
Opportunities Fund LLC, (iv) Platinum Partners Credit Opportunities Fund International Ltd., (v)
Platinum Partners Credit Opportunities Fund International (A) Ltd., (vi) Platinum Partners Credit
Opportunities Fund (BL) LLC, (vii) Platinum Credit Management, L.P., (viii) Platinum Liquid
Opportunity Management (NY) LLC, (ix) Platinum Partners Liquid Opportunity Fund (USA)
L.P. and (x) Platinum Partners Liquid Opportunity Master Fund L.P. (the entities referred to in
(i)-(x) of this paragraph shall be collectively referred to as the “Receivership Entities”) and (2)
Schafer and Weiner, PLLC (“S&W” and collectively with the Receivership Entities, the
“Parties” and each a “Party”).

WHEREAS, the Receivership Entities were placed in receivership (the “Receivership”
and all assets of the Receivership, the “Receivership Estate”) by orders of the United States
District Court for the Eastern District of New York (the “Receivership Court”) in the action
captioned, Securities & Exch. Comm’n v. Platinum Mgmt. (NY) LLC, et al, 16 Civ. 06848
(BMC) (the “Action”).

WHEREAS, S&W received $180,000 (the “Pre-Receivership Fees”) from the
Receivership Estate on or about January 6, 2017 as partial payment of what S&W asserted were
outstanding pre-Receivership attorneys’ fees and expenses owed to it by one or more of the
Receivership Entities.

WHEREAS, S&W contends payment of the Pre-Receivership Fees from the
Receivership Estate was proper.

WHEREAS, the Receiver contends that the payment of the Pre-Receivership Fees and
S&W’s acceptance thereof after commencement of the Receivership was improper, and that the
Pre-Receivership Fees should be returned to the Receivership Estate.

WHEREAS, S&W filed a fee application (the “S&W_ Fee Application”) in the Action
(Dkt. No, 326) seeking payment of post-Receivership fees in the amount of $459,729.25 and
$29,197.86 in expenses incurred during the Receivership.

WHEREAS, the Receiver objected to the S&W Fee Application and filed a cross-motion
in the Action (Dkt. Nos. 328-29) seeking disgorgement of the Pre-Receivership Fees (the
“Cross-Motion’’).

WHEREAS, the Securities and Exchange Commission (“SEC”) also filed an objection
to the S&W Fee Application in the Action (Dkt. No. 330).

WHEREAS, discovery, including party and non-party document productions and
depositions, was taken in connection with the S&W Fee Application and Cross-Motion.
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 3 of 17 PagelD #: 13668

WHEREAS, by Memorandum Decision and Order, entered September 26, 2018 (the
“Order”), the Receivership Court denied the S&W Fee Application and reserved judgment on
the Cross-Motion (Action Dkt. No. 383).

WHEREAS, S&W has timely appealed the Order to the United States Court of Appeals
for the Second Circuit (the “Appeal”).

WHEREAS, S&W timely submitted a proof of claim in the Receivership for payment of
all outstanding fees and expenses it claims are owed to it by the Receivership Estate for pre- and
post-Receivership services rendered and expenses incurred (the “Proof of Claim”).

WHEREAS, as a result of the Appeal, the parties hereto and the SEC participated in
multiple mediation sessions conducted under the auspices of the Court of Appeals Mediation
Program (“CAMP”) in an effort to resolve their disputes, including all claims the Receiver
maintains the Receivership has against S& W;

WHEREAS, the CAMP mediation was unsuccessful, and, on October 24, 2019, S&W
timely filed a brief and appendix in support of its Appeal;

WHEREAS, the Receiver’s and SEC’s appellee briefs on the Appeal are due to be filed
on January 23, 2020;

WHEREAS, in connection with the S&W Fee Application and Appeal, the Receivership
Estate asserts that it has incurred, and continues to incur, litigation fees and expenses (the
“Receivership Fees and Expenses”), currently exceeding $300,000, excluding the substantial
fees and expenses incurred in the CAMP mediation and negotiating this term sheet;

NOW, THEREFORE, the Receiver and S&W, each intending to be legally bound, and
in exchange for the mutual covenants and promises set forth herein, agree to settle the S&W Fee
Application, Appeal, Cross-Motion and all other claims by and against the other, without
admission of liability, as follows:

1. Required Approval of the Receivership Court. Except for the terns of
paragraph 2 hereof, this Agreement shall not become effective and binding unless and until it is
approved by an order, in a form and substance mutually acceptable to both Parties, entered by the
Receivership Court (the “Approval Order”).

2. When Agreement Voidable or Void.

a. The Parties agree to use their best reasonable best efforts to promptly seek and
obtain the Receivership Court’s approval of this Agreement through the filing of a motion,
supporting papers and proposed Approval Order in the Action requesting such relief and which
complies with the terms of paragraph 10 below (collectively, the “Approval Motion”).

b. In the event that the Approval Motion is denied or the Receivership Court
determines to enter an order approving the Agreement that is materially different from the

2
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 4 of 17 PagelD #: 13669

proposed Approval Order submitted with the Approval Motion, then then this Agreement
immediately shall be deemed, and shall be, void ab initio and of no force and effect, except that
the Receiver shall return to S&W the Confessed Judgment provided to the Receiver by S&W
pursuant to paragraph 4 hereof.

c. In the event that the Approval Order is entered, but later vacated by the
Receivership Court or the United States Court of Appeals for the Second Circuit, then this
Agreement immediately shall be deemed, and shall be, void ab initio and of no force and effect,
except that, within seven (7) days after the Approval Motion is denied or the Approval Order is
vacated, the Receiver on behalf of the Receivership Estate shall (i) return in good and sufficient
funds each Installment that S&W has paid to the Receivership Estate pursuant to paragraph 3
hereof, (ii) if the Confessed Judgment has not been filed yet with the Supreme Court of the State
of New York, County of New York (“New York Supreme Court”), return to S&W the Confessed
Judgment provided to the Receiver by S&W pursuant to paragraph 4 hereof: and (3) if the
Confessed Judgment has been filed with the New York Supreme Court, file a complete
satisfaction of judgment with the Clerk of the New York Supreme Court.

d. If the Agreement becomes void by any of the circumstances set forth in
subparagraphs (b) or (c) of this paragraph 2, then the Parties shall promptly meet and confer in
an effort to agree on a process and schedule for resuming litigation of the S&W Fee Application,
Appeal and/or Cross-Motion.

3. S&W?’s Settlement Payment to the Receivership Estate. In consideration of
the terms and conditions set forth herein, and for other and good and valuable consideration, the
receipt of which is acknowledged hereby, S&W shall pay to the Receivership Estate, in good and
sufficient funds, the sum of Two Hundred Eighty Thousand and Zero Cents ($280,000.00) (the
“Settlement Amount”), in accordance with the following payment schedule (each payment
constituting an “Installment”):

a. $60,000, (i) if no objection to the Approval Motion is timely filed, within five (5)
days after entry of the Approval Order, or (ii) if any objection to the Approval
Order is timely filed, on the thirty-first (31%) day after entry of the Approval
Order (the date on which the $60,000 payment is made in accordance herewith,

the “First Payment Date”);
b. $40,000, within 90 days after the First Payment Date;

C. $90,000, by no later than one year after the First Payment Date; and
d. $90,000, by no later than two years after the First Payment Date.

Each Installment shall be paid in accordance with written wiring instructions to be
provided by the Receiver to S&W (i) at least three business days in advance of the First Payment
Date and (ii) if subsequently modified by the Receiver, at least three business days in advance of
any Installment payment to be made in accordance with such instruction, and S&W shall verify
the authenticity of such instructions orally with the Receiver or her counsel, Erik B. Weinick,
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 5 of 17 PagelD #: 13670

Esq., prior to wiring the Installment. Upon receipt of each Installment, the Receiver shall deliver
to S&W notice of receipt of payment of the Installment.

4. Confessed_ Judgment. | Contemporaneously with the execution of this
Agreement, S&W shall deliver to the Receiver an affidavit of confession of judgment (the
“Confessed Judgment”) in the form and substance of Exhibit A hereto. The Confessed
Judgment shall be held in escrow by the Receiver or her counsel, unless and until S&W defaults
on the timely payment of any Installment in accordance with paragraph 3 hereof and has not
cured such default in accordance with paragraph 5 hereof.

5. Default_on Timely Payment of Any Installment. In the event S&W fails to
timely pay any Installment in accordance with paragraph 3 hereof, time being of the essence, the
Receiver at any time thereafter may deliver to S&W a written notice of default (the “Default
Notice”). If S&W does not cure the default by paying the Installment within 10 days after the
delivery of the Default Notice, then: (a) all Installments not yet paid shall immediately become
due and payable, without any further action by the Receiver and notwithstanding any contrary
provision in paragraph 3 hereof; (b) interest on all unpaid Installments shall become immediately
due and payable, without any further action by the Receiver and notwithstanding any contrary
provision in this Agreement, and such interest shall be deemed to have begun to accrue at the
rate of 9% per annum (calculated based upon a 365-day year) from the date the Approval Order
is entered through the date when the Settlement Amount, plus applicable interest, is paid in full;
(c) S&W agrees to pay to the Receiver on behalf of the Receivership Estate the litigation fees
and expenses that the Receivership Estate has incurred, and continues to incur, in connection
with the S&W Fee Application, Cross-Motion and Appeal, excluding the substantial fees and
expenses incurred in the CAMP mediation and negotiating the term sheet and this Agreement,
currently in the estimated approximate amount of $275,000; and (d) (i) the Receiver shall have
the right, but not the obligation, to file the Confessed Judgment in the New York Supreme Court,
to which jurisdiction S&W submits for all purposes related to the filing and enforcement of the
Confessed Judgment; (ii) S&W agrees that all amounts accurately stated in the Confessed
Judgment as being due and owing by S&W to the Receiver are due and owing by S&W to the
Receiver; and (iii) S&W authorizes the Receiver to fill in with accurate information the blank
date(s) and amount(s) not yet known as of the execution of this Agreement, including the date
when the Approval Order is entered, the amount of accrued interest on all unpaid Installments
running from the entry of the Approval Order, and the then current total of the litigation fees and
expenses that S&W has agreed to pay in paragraph 5(c), and to file the Confessed Judgment on
S&W’s behalf in the New York Supreme Court. On behalf of the Receivership, the Receiver
represents and warrants that any dates or amounts that she, or any of her attorneys or
representatives, may insert into the Confessed Judgment to be filed with the New York Supreme
Court will be accurate as of the date the Confessed Judgment is filed.

6. Appeal to the United States Court of Appeals for the Second Circuit.
Promptly after execution of this Agreement, the Parties shall jointly notify the United States
Court of Appeals for the Second Circuit (the “Second Circuit”) that the Appeal has been settled,
subject to approval by the Receivership Court, and jointly request a stay of the briefing schedule.
Within seven (7) days after entry of the Approval Order, S&W shall file a motion, or such other
papers as may be necessary or appropriate, to withdraw, voluntarily dismiss or otherwise
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 6 of 17 PageID #: 13671

terminate the Appeal; and the Receiver, or her counsel, shall execute any papers prepared by
S&W necessary or appropriate to enable S&W to withdraw, voluntarily dismiss or otherwise
terminate the Appeal.

7. Return of the Confessed Judgment. Upon receipt of the Settlement Amount
timely paid in full in good and sufficient funds in accordance with the terms of paragraph 3
hereof, the Receiver shall return to S&W the unfiled Confessed Judgment within five (5)
business days.

8. Releases.

(a) Upon the thirty-first (31%) day following entry of the Approval Order, the
Receiver, on behalf of herself in her capacity as Receiver and on behalf of the Receivership
Estate and each of the Receivership Entities, hereby releases, discharges and covenants not to sue
S&W and its partners, shareholders, members, employees, agents and representatives, from and
for all actions, causes of action, suits, claims, and demands whatsoever for, upon, or by reason of
any matter, cause or thing which in any way arises from or relates to S&W’s representation of
the Receivership Estate or any of the Receivership Entities, from the beginning of the world to
the day and date of this Agreement. Notwithstanding the foregoing, nothing in this Agreement
shall waive or release any claims by the Receiver for any payments or performance due from
S&W under this Agreement and/or the Confessed Judgment.

(b) Upon the thirty-first (31°) day following entry of the Approval Order, S&W, for
itself and its partners, shareholders, members, employees, agents and representatives, hereby
releases, discharges and covenants not to sue the Receiver, in her capacity as Receiver, the
Receivership Estate or each of the Receivership Entities from and for all actions, causes of
action, suits, claims, and demands whatsoever for, upon, or by reason of any matter, cause or
thing which in any way arises from or relates to S& W’s representation of the Receivership Estate
or any of the Receivership Entities, from the beginning of the world to the day and date of this
Agreement. Notwithstanding the foregoing, nothing in this Agreement shall waive or release
any claims by S&W for any payments or performance due from the Receiver under this
Agreement.

9. Injunction Preventing Further Lawsuits. The Parties agree that it is an
essential basis of the bargain of this Agreement, and that the Parties shall indicate to the
Receivership Court in the Approval Motion that it is an essential basis of the bargain of this
Agreement, that the Approval Order contain an injunction preventing (i) each of the Receiver
and Receivership Estate from filing or pursuing any claim, and (ii) the SEC from filing or
pursuing any monetary claim, against S&W, its partners, shareholders, members, employees,
agents and representatives for damage to the Receivership Estate which in any way arises from
or relates to S& W’s representation of the Receivership Estate or any of the Receivership Entities.
Notwithstanding the foregoing or anything to the contrary in this Agreement or the Approval
Order that is entered, the Approval Order shall not bar the Receiver from asserting any claim for
payments or performance due from S&W under this Agreement and/or the Confessed Judgment.
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 7 of 17 PagelD #: 13672

10. SEC’s Approval of Settlement. The Receiver represents and warrants that (i)
the SEC will indicate on the record its support of this Agreement, the relief requested in the
Approval Motion and the Receivership Court’s entry of the Approval Order, and (ii) the SEC
will not take any action inconsistent with the support represented and warranted in subparagraph
(i) of paragraph 11.

11. Agreement Subject to FRE 408. This Agreement shall be deemed to fall
within the broadest protections afforded compromises and offers to compromise by Rule
408 of the Federal Rules of Evidence and any comparable or similar provisions of state
law. Neither this Agreement, nor the fact of its existence, nor any terms hereof, nor any
negotiations had or actions taken with respect to or under this Agreement, shall be
offered or received in evidence in any case or proceeding involving the Receiver, the
Receivership Estate, any of the Receivership Entities, S&W or any other party released
pursuant to the provisions of this Agreement in any court, tribunal or administrative
agency to prove liability. Nothing herein is intended to limit the parties hereto from
utilizing this Agreement to implement and enforce its provisions.

12, Representations and Warranties. Each Party represents and warrants that:
(i) she or it has been represented by counsel in connection with this Agreement and is
executing this Agreement with full knowledge and understanding of its terms; (ii) her or
its signatory has full authority to execute the Agreement on her or its behalf and to bind
herself or itself to the Agreement by execution hereof; (iii) each Party has obtained, or
will obtain in the Approval Order, all necessary legal approvals to enter into, and bind
herself or itself to, this Agreement; (iv) the execution and delivery of this Agreement will
not violate any agreement, court order, administrative order of any governmental entity,
or any law or governmental regulation; and (v) she or it has not sold, assigned or
otherwise transferred to any person any of her or its rights with respect to the claims
released in this Agreement. All representations and warranties set forth in this
Agreement shall survive both its execution and entry of the Approval Order.

13. Attorney’s Fees. Any Party required to take steps to enforce the terms of this
Agreement as a result of the other Party’s non-performance shall be entitled to reimbursement by
the other Party of that Party’s costs, including reasonable attorneys’ fees and expenses, in
connection therewith.

14. Miscellaneous.

a. Notice. All notices and other communications given and made pursuant to
this Agreement shall be in writing and shall be deemed delivered: (a) upon personal delivery to
the Party to be noticed; (b) upon delivery by electronic mail or facsimile when confirmed by the
recipient, if sent during normal business hours of the recipient, and if not so confirmed or not
during normal business hours of the recipient, then on the next business day; or (c) when sent by
Federal Express or comparable overnight courier, one business day after delivering the letter or
package to Federal Express or comparable overnight courier service
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 8 of 17 PagelD #: 13673

If to the Receiver:

Otterbourg P.C.

Attn: Adam C. Silverstein, Esq.
Erik B. Weinick, Esq.

230 Park Avenue

New York, New York 10169
acsilverstein(@otterbourg.com
eweilnick(@otterbourg.com

 

-and-

Platinum Partners

Attn: Brent Weisenberg, Esq.

230 Park Avenue, Third Floor West, Suite 323
New York, New York 10169
bweisenberg@platinumlp.com

Ifto S&W:

Hon. Steven W. Rhodes (Ret.)
1610 Arborview Boulevard
Ann Arbor, MI 48103
thodessw/a)comcast.net

Schafer and Weiner, PLLC

Attn: Daniel J. Weiner, Esq.

40950 Woodward, Avenue, Ste. 100
Bloomfield Hills, MI 48304
dweiner(@)schaferandweiner.com

 

b. Venue and Choice of Law. Except with respect to filing and enforcing
the Confessed Judgment, the Parties consent and submit to the exclusive jurisdiction of the
Receivership Court with respect to any actions or proceedings relating to the enforcement or
interpretation of this Agreement, and any Party bringing an action or proceeding relating to the
enforcement or interpretation of this Agreement shall bring such action or proceeding in the
Receivership Court. This Agreement and all claims and disputes arising out of or in connection
with this Agreement, shall be governed by and construed in accordance with the laws of the State
of New York, without regard to choice of law principles. Each of the Parties hereto hereby
waives any right to a trial by jury in any action, proceeding or counterclaim based upon or
arising out of this Agreement or any of the transactions related hereto, and agrees that any such
action, proceeding or counterclaim shall be tried before a court and not before a jury.

c. Entire Agreement. This Agreement constitutes the entire and only
agreement of the Parties concerning the subject matter hereof. This Agreement supersedes and
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 9 of 17 PagelD #: 13674

replaces any and all prior or contemporaneous verbal or written agreements or understandings
between the Parties concerning the subject matter hereof, including, but not limited to, any term
sheets exchanged prior to the execution of this Agreement. The Parties acknowledge that this
Agreement is not being executed in reliance on any verbal or written agreement, promise or
representation not contained herein.

d. No Oral Modifications. This Agreement may be modified or amended
only by a writing signed by a duly authorized representative of each of the Parties hereto. No
waiver of any breach of any term or provision of this Agreement shall be construed as a waiver
of any subsequent breach.

e. Construction. This Agreement constitutes a fully negotiated agreement
among commercially sophisticated parties and therefore shall not be construed or interpreted for
or against any Party, and any rule or maxim of construction to such effect shall not apply to this
Agreement.

if Headings. The headings in this Agreement are intended only for
convenience and shall not be construed to be or interpreted as a part, or limitation on the scope,
of any term in this Agreement.

g. Binding Effect; Successor and Assigns. This Agreement shall inure to
the benefit of and be binding upon the Parties and their respective successors and permitted
assigns; provided, that no Party may assign its rights or obligations under this Agreement
without the written consent of the other Party, which consent shall not be unreasonably withheld
or delayed, and any assignment not in accordance with the terms hereof shall be null and void ab
initio.

h. Costs. Each Party shall bear her or its own costs in connection with the
negotiation and execution of this Agreement and the transactions contemplated hereunder.

1. Severability. If any portion or portions of this Agreement or any
document executed in connection herewith are held by a court of competent jurisdiction to
conflict with any federal, state or local law, and as a result such portion or portions are declared
to be invalid and of no force or effect in such jurisdiction, all remaining provisions of this
Agreement or any document executed herewith shall otherwise remain in full force and effect
and be construed as if such invalid portion or portions has not been included herein.

j- Further Assurances. The Parties each agree to execute such further and
additional documents, instruments and writings as may be reasonably necessary, proper,
required, desirable or convenient for the purpose of fully effectuating the terms and provisions of
this Agreement.

k. Counterparts. This Agreement may be executed in counterparts, each of
which constitutes an original, and all of which, collectively, constitute only one agreement. The
signatures of all of the Parties need not appear on the same counterpart.
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 10 of 17 PagelD #: 13675

1. PDF's as Originals. This Agreement may be executed using facsimile or
PDF signatures, with the same effect as if the signatures were original. Facsimile or electronic
copies of this Agreement shall be deemed for all purposes to have the same force and effect of
the original thereof.

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the date set forth above.

[SIGNATURE PAGES TO FOLLOW]
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 11 of 17 PagelD #: 13676

MELANIE L. CYGANOWSKI, in her SCHAFER AND WEINER, PLLC
capacity as the court-appointed receiver for
(i) Platinum Partners Credit Opportunities
Master Fund LP, (ii) Platinum Partners
Credit Opportunities Fund (TE) LLC, (iii)
Platinum Partners Credit Oppertunities
Fund LLC, (iv) Platinum Partners Credit
Opportunities Fund International Ltd, (v)
Platinum Partners Credit Opportunities
Fund International (A) Ltd, (vi) Platinum
Partners Credit Opportunities Fund (BL)
LLC, (vii) Platinum Credit Management,
L.P., (viii) Platinum Liquid Opportunity
Management (NY) LLC, (ix) Platinum
Partners Liquid Opportunity Fund (USA)
L.P. and (x) Platinum Partners Liquid
Opportunity Master Fund L.P.

DATED: January /*, 2020 DATED: January __, 2020

Deore 2
By: fe \to 6g Cm By: a
Name: “/LAn/E C! 6AW Ow SK Name:

 

as hiiupe—~ Title:

10
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 12 of 17 PagelD #: 13677

MELANIE L. CYGANOWSKI, in her SCHAFER AND WEINER, PLLC

capacity as the court-appointed receiver for

(i) Platinum Partners Credit Opportunities

Master Fund LP, (ii) Platinum Partners

Credit Opportunities Fund (TE) LLC, (iii)

Platinum Partners Credit Opportunities

Fund LLC, (iv) Platinum Partners Credit

Opportunities Fund International Ltd, (v)
Platinum Partners Credit Opportunities
Fund International (A) Ltd, (vi) Platinum
Partners Credit Opportunities Fund (BL)
LLC, (vii) Platinum Credit Management,
L.P., (viii) Platinum Liquid Opportunity
Management (NY) LLC, (ix) Platinum
Partners Liquid Opportunity Fund (USA)
L.P. and (x) Platinum Partners Liquid
Opportunity Master Fund L.P.

DATED: January __, 2020

By:

 

 

Name: Name: YaAnrer TT. wawet
Title: PATEL.

10
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 13 of 17 PagelD #: 13678
EXECUTION VERSION

EXHIBIT A
(Affidavit of Confession of Judgment)
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 14 of 17 PagelD #: 13679

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
--- x
MELANIE L. CYGANOWSKI, AS RECEIVER FOR : Index No.
PLATINUM PARTNERS CREDIT OPPORTUNITIES
MASTER FUND LP, PLATINUM PARTNERS CREDIT
OPPORTUNITIES FUND (TE) LLC, PLATINUM :
PARTNERS CREDIT OPPORTUNITIES FUND LLC, : AFFIDAVIT FOR
PLATINUM PARTNERS CREDIT OPPORTUNITIES : CONFESSION OF
FUND INTERNATIONAL LTD, PLATINUM : JUDGMENT
PARTNERS CREDIT OPPORTUNITIES FUND
INTERNATIONAL (A) LTD, PLATINUM PARTNERS
CREDIT OPPORTUNITIES FUND (BL) LLC,
PLATINUM CREDIT MANAGEMENT, L.P.,
PLATINUM LIQUID OPPORTUNITY MANAGEMENT
(NY) LLC, PLATINUM PARTNERS LIQUID
OPPORTUNITY FUND (USA) L.P. AND PLATINUM
PARTNERS LIQUID OPPORTUNITY MASTER FUND
L.P.,

 

Plaintiff,
- against -
SCHAFER & WEINER, PLLC,

Defendant.

 

STATE OF MICHIGAN )
) ss:
COUNTY OF OAKLAND _)

DANIEL J. WEINER, being duly sworn, deposes and says:

1. I am a Co-Founder and Senior Partner of Schafer & Weiner, PLLC (““S&W”), and
am duly authorized by S&W to execute this Affidavit of Confession of Judgment on its behalf
(the “Confession of Judgment”).

2. On behalf of S&W, I hereby confess judgment herein and authorize the entry

thereof in favor of Melanie L. Cyganowski (the “Receiver”), as court-appointed receiver for
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 15 of 17 PageID #: 13680

Platinum Partners Credit Opportunities Master Fund LP, Platinum Partners Credit Opportunities
Fund (TE) LLC, Platinum Partners Credit Opportunities Fund LLC, Platinum Partners Credit
Opportunities Fund International Ltd, Platinum Partners Credit Opportunities Fund International
(A) Ltd, Platinum Partners Credit Opportunities Fund (BL) LLC, Platinum Credit Management,
L.P., Platinum Liquid Opportunity Management (NY) LLC, Platinum Partners Liquid
Opportunity Fund (USA) L.P. and Platinum Partners Liquid Opportunity Master Fund L.P.
(collectively, the “Receivership Entities”) and against S&W, in the County of New York in the
sumof$ , equal to $280,000.00 minus any payments made to the Receiver
by or behalf of S&W pursuant to a Settlement Agreement between the Receiver and S&W, dated
as of January __, 2020 (the “Settlement Agreement”), plus (i) interest on such amount at the rate
of 9% per annum running from and (ii) attorneys’ fees and expenses
incurred by the Receiver and agreed to be reimbursed by S&W in the amount of
So

3. This Confession of Judgment is for an obligation in an amount certain due to the
Receiver under the following facts:

(a) The Receiver and S&W duly entered into the Settlement Agreement,
whereby S&W, among other things, (i) agreed to pay to the Receiver the
sum of Two Hundred Eighty Thousand Dollars and Zero Cents
($280,000.00) in good and sufficient funds, paid via multiple installments of
between $40,000 and $90,000, inclusive, beginning on the 31‘ day following
the entry of an order by the United States District Court for the Eastern
District of New York approving the Settlement Agreement, which order was

entered on , and ending two years later on
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 16 of 17 PagelD #: 13681

The Settlement Agreement further provides that upon S&W’s default under
the Settlement Agreement by failing to make any installment payment in
accordance with the provisions of the Settlement Agreement, then, upon
S&W’s failure to cure the default within 10 days following the Receiver’s
delivery of written notice of default, the Receiver may file this Confession of
Judgment and seek entry of a Judgment against S&W in the amount of
$s: equal to $280,000, minus the installment payments
received by the Receiver in good and sufficient funds pursuant to the
Settlement Agreement, plus (i) interest thereon at the rate of 9% per annum
running from _ , and (ii) attorneys’ fees and expenses due

and owing to the Receiver in the amount of $
(b) On » S&W failed to make an installment payment in
accordance with the provisions of the Settlement Agreement. On
, the Receiver delivered written notice of default in accordance
with the terms of the Settlement Agreement. S&W failed to cure the default

within 10 days thereafter.
4. This Confession of Judgment is not for the purpose of securing the Receiver
against a contingent liability.

5. This Confession of Judgment is solely against S&W, on whose behalf I am

authorized to confess judgment, and no other parties.
Case 1:16-cv-06848-BMC Document 520-2 Filed 02/06/20 Page 17 of 17 PageID #: 13682

6. This affidavit is not made in connection with an agreement for the purchase of
$1,500 or less of any commodities for any use other than a commercial or business use upon any
deferred plan of payments whereby the price or cost is payable in two or more installments.

7. S&W consents to the jurisdiction of the Supreme Court of the State of New York,
County of New York for all purposes relating to the filing and/or enforcement of this Confessed

Judgment or any judgment entered by the court in connection therewith.

 

DANIEL J. WEINER

 

Sworn to before me this day
of _ 2020
NOTARY PUBLIC
